USCA11 Case: 22-11961    Date Filed: 10/26/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-11961
                Non-Argument Calendar
                ____________________

LOUIS WAYNE RATFIELD,
                                           Plaintiff-Appellant,
versus
ELLEN L. COHEN,
US Federal Prosecutor,
STEPHANIE A. EVANS,
US Federal Prosecutor,
TRACY L. GOSTYLA,
US Federal Prosecutor,
U.S. ATTORNEY GENERAL,
USCA11 Case: 22-11961          Date Filed: 10/26/2022       Page: 2 of 5




2                        Opinion of the Court                   22-11961

                                                Defendants-Appellees.


                      ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 9:22-cv-80609-DMM
                    ____________________

Before JORDAN, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Louis Ratfield, appearing pro se, appeals the dismissal with
prejudice of his Bivens1 claims alleging violations of his Fourth and
Eighth Amendment rights during the prosecution of, and subse-
quent incarceration for, various federal tax offenses. He argues
that the district court erred in dismissing his claims for frivolity and
failure to state a claim for which relief can be granted. Ratfield ad-
ditionally argues that the district court erred in finding that the De-
fendants were entitled to absolute prosecutorial immunity and in
finding that his claims were time-barred by the statute of limita-
tions. Lastly, Ratfield contends that the district court erred in dis-
missing his claims with prejudice.




1 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
USCA11 Case: 22-11961          Date Filed: 10/26/2022       Page: 3 of 5




22-11961                 Opinion of the Court                           3

       We review a district court’s dismissal of an in forma pauperis
complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for an
abuse of discretion. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.
2003).
        A district court may dismiss an in forma pauperis action “at
any time if” the claim “(i) is frivolous or malicious; (ii) fails to state
a claim on which relief may be granted; or (iii) seeks monetary re-
lief against a defendant who is immune from such relief.” 28 U.S.C.
§ 1915(e)(2)(B).
       A suit brought under 42 U.S.C. § 1983 challenges the consti-
tutionality of the actions of state officials, while a Bivens suit chal-
lenges the constitutionality of federal officials’ actions. Abella v.
Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995). We have stated that
“a Bivens action is analogous to § 1983 suits against state and local
officers.” Smith ex rel. Smith v. Siegelman, 322 F.3d 1290, 1297
n.15 (11th Cir. 2003). Accordingly, a federal official sued under
Bivens has the same immunity as a similar state official sued for the
identical violation under § 1983. Abella, 63 F.3d at 1065.
       Prosecutors are absolutely immune from liability for dam-
ages for activities that are intimately associated with the judicial
phase of the criminal process and acts undertaken when “initiating
a prosecution and in presenting the State’s case.” Imbler v. Pacht-
man, 424 U.S. 409, 430-31 (1976). This absolute immunity extends
to acts done in the prosecutor’s role as an advocate for the state.
Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).
USCA11 Case: 22-11961         Date Filed: 10/26/2022    Page: 4 of 5




4                      Opinion of the Court                 22-11961

       A claim based on a respondeat superior theory of liability is
insufficient to support a claim under § 1983. Polk County v. Dod-
son, 454 U.S. 312, 325 (1981). “Supervisory officials are not vicari-
ously liable under section 1983 for the unconstitutional acts of their
subordinates. Plaintiffs must instead allege that the supervisor,
through his own actions, violated the Constitution.” Ingram v. Ku-
bik, 30 F.4th 1241, 1254 (11th Cir. 2022), cert. dismissed, 142 S. Ct.
2855 (2022) (citations omitted). Where a plaintiff brings a § 1983
claim premised on a theory of supervisory liability, the district
court may properly dismiss the claim pursuant to §
1915(e)(2)(B)(ii). Henley v. Payne, 945 F.3d 1320, 1331-32 (11th Cir.
2019).
       Here, the district court did not err in dismissing Ratfield’s
Bivens claims based on absolute prosecutorial immunity. As fed-
eral prosecutors, Cohen, Gostyla, and Evans are entitled to abso-
lute immunity for actions undertaken in their roles as advocates for
the government. See Imbler, 424 U.S. at 430-31; Buckley, 509 U.S.
at 273. According to the facts alleged in the complaint, Cohen, Ev-
ans, and Gostyla prosecuted an alleged IRS violation following an
indictment by a grand jury without proper authority from the Sec-
retary of the Treasury. Even assuming those facts are true, Cohen,
Evans, and Gostyla are entitled to absolute immunity for these ac-
tions as they were acting as advocates for the government. See
Buckley, 509 U.S. at 273. Ratfield’s allegations that Cohen lied dur-
ing his trial are similarly protected by absolute prosecutorial im-
munity as an act undertaken in presenting the government’s case.
USCA11 Case: 22-11961         Date Filed: 10/26/2022    Page: 5 of 5




22-11961               Opinion of the Court                         5

See Imbler, 424 U.S. at 431. Further, Ratfield’s claims against Gar-
land are premised on a theory of respondeat superior, which is in-
sufficient to support a claim brought under § 1983 and thus under
Bivens. Accordingly, the district court did not err in dismissing Rat-
field’s complaint.
       AFFIRMED.